DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021, has been entered.
 
Status of Claims
This action is in reply to the communication filed on March 22, 2021.
Claims 1 and 12 have been amended and are hereby entered.
Claim 3 has been canceled.
Claims 1 and 4 – 17 are currently pending and have been examined. 
Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on June 23, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 4 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yukie (JP2012041644, as evidenced by the machine translation) and Kimura (US20090130939).
As per claims 1, 4, 6 – 11, 13 and 14 Yukie teaches:
A heat resistance fiber assembly containing heat resistant fibers which have a glass transition temperature of 200°C or more ([0014]: “In the flame-retardant nonwoven fabric of the present invention, at least the main repeating structural unit contains an amorphous PEI-based fiber… Since the glass transition temperature of the PEI fiber having such a structure is 200°C or more, the heat resistance of the nonwoven fabric composed of this is also high.”)

And the fibers are bonded together ([0014] teaches that the nonwoven may include a spunbond nonwoven fabric, a needle punched nonwoven fabric and that a heat pressing step may be added to the nonwoven fabric if desired.)
The heat resistant fibers have a single fiber fineness of 1.7 to 15.0 dtex ([0033]: “As long as the amorphous PEI-based fibers constituting the flame-retardant nonwoven fabric of the present invention can be subjected to a nonwoven fabric manufacturing process, the fineness is not particularly limited… a single fineness may be about 0.8 – 15.0 dtex.”)
Yukie teaches that the nonwoven fabric is heated and part of all of the amorphous PEI fibers are thermally fused (Claim 5) but Yukie does not teach:
Wherein the heat resistant fibers have a fiber bonding ratio of 40 – 65% and a middle region when the cross section is divided into three equal regions has a fiber bonding ratio of 10 – 85% and the fiber bonding ratio has a uniformity of 10% or less.
The heat resistant fiber assembly has a thickness of 1 mm to 100 mm
Kimura teaches thermally adhesive fibers in an aggregate nonwoven structure (Abstract) which is suitable for use in application requiring thermal insulation ([0108]), which is the same use as set forth in Yukie (Yukie, [0002]). Kimura teaches that by uniformly bonding the fibers across the cross section at a specific fiber bonding ratio provides a nonwoven structure with high bending stress that is light and a low density ([0023]). Kimura further teaches:
Wherein the heat resistant fibers have a fiber bonding ratio of 40 – 65% and a middle region when the cross section is divided into three equal regions has a fiber bonding ratio of 10 – 85% and the fiber bonding ratio has a uniformity of 10% or less ([0070 – 0072]: “The thermal adhesive fibers under moisture are melted to bond the fibers constituting the fiber aggregate nonwoven structure, and the bonded fiber ratio is not more than 85% (e.g. about 1 to 85%)… It is preferably that the bonded fiber ratio in each of three areas in the cross section of the shaped product be within the above-mentioned range… In addition, the difference between the maximum and minimum of bonded fiber ratios in each of the three areas is not more than 20%.”)
The heat resistant fiber assembly has a thickness of 1 mm to 100 mm ([0088]: “The thickness of the… product of the present invention… can be selected from the range of about 1 to 100 mm, for example.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally fuse the fibers of Yukie in an amount and uniformity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an assembly of Yukie with a thickness of Kimura. One of ordinary skill would have been motivated because Kimura teaches thickness within 1 mm to 100 mm provide a good balance of hardness and handling ([0088]).
As per claim 5, Yukie teaches:
The heat resistant fiber assembly having an apparent density of 0.03 g/cm3 to 0.7 g/cm3 (Yukie provides several examples of produced fabrics in Table 1, where the basis weight and thickness are taught. Apparent density can be calculated by dividing the basis weight by the thickness. Example 3 has an apparent density of .08 g/cm3 and Example 4 has an apparent density of .09 g/cm3.)
As per claim 12, Yukie teaches:
The heat resistant fibers have a mean fiber length of 10 mm to 100 mm  ([0034]: “The fiber length is not particularly limited, but is preferably about 10 mm – 102 mm.”)
As per claims 15 – 17, the prior art combination is silent with respect to the properties of flexural stress and tensile strength. However, as the prior art combination teaches a heat resistant fiber assembly with the glass transition temperature and bonding level claimed, the properties of flexural stress and tensile strength are considered to naturally flow from the invention of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a 

Response to Amendments
Applicant’s amendments to the claims, filed March 22, 2021, caused the withdrawal of the rejection of claim 12 under U.S.C. 112(a) as set forth in the office action filed October 20, 2020.
Applicant’s amendments to the claims, filed March 22, 2021, caused the withdrawal of the rejection of claims 1 and 3 – 17 under U.S.C. 103 as obvious over Sasaki and Kimura as set forth in the office action filed October 20, 2020.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 - 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789